Citation Nr: 1816022	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  09-34 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for a right shoulder disability prior to July 8, 2011 and in excess of 10 percent thereafter.

2.  Entitlement to an initial disability rating in excess of 10 percent for osteoarthritis of the right hip.  

3.  Entitlement to a disability rating in excess of 10 percent for limitation of extension of the right hip.

4. Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected disabilities.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States Air Force from May 1988 to June 1997.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from November 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  This claim was previously remanded to the Agency of Original Jurisdiction (AOJ) for additional claim development in January 2013 and July 2016 and has now been returned to the Board for further adjudication.

The Board notes that the Veteran testified before the undersigned Veterans Law Judge in February 2018.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Increased Rating Claims

The Veteran's right shoulder is currently rated under Diagnostic Code 5201, while his right hip is receiving two separate ratings under Diagnostic Codes 5251 and 5253 for his right hip; Diagnostic Code 5201 and 5253 are based on limitation of motion.  38 C.F.R. § 4.71(a) (2017).  The Veteran stated that both conditions have worsened since his most recent right shoulder and right hip examinations.

According to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  This examination must be sufficiently contemporaneous so as to assess the current nature, extent, and severity of the Veteran's service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  When the evidence indicates that there has been a material change in the disability and the evidence of record is too old, or that the current rating may be incorrect, VA has a duty to conduct a new examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  As such, because the Veteran's may have worsened, another examination must be conducted to ascertain the current severity of his service-connected right shoulder and right hip disabilities.

Additionally, recently, the United States Court of Appeals for Veterans Claims (the Court) has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59, which addresses musculoskeletal claims where pain on motion is involved, indicates that "the joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  However, the Court went on to indicate that range of motion testing of the opposite joint does not apply "for joints that do not have an opposite or whose opposite is also damaged."  Id.  As Correia applies to this case, the Board notes that the Veteran's most recent right shoulder and hip examinations reports do not specify whether range of motion testing completed includes active and passive range of motion testing, and do not include range of motion testing during weight-bearing.  With regard to testing of the opposite joint, the Board notes that the Veteran currently has non-service-connected left shoulder and left hip diagnoses; as such, 38 C.F.R. § 4.59 is inapplicable to the Veteran's left shoulder and left hip.  Additionally, the Board notes that the Veteran's most recent right shoulder examination was completed in June 2012, approximately five years ago, and range of motion testing in Veteran's VA treatment records suggest that his right shoulder condition has worsened since that time.  As such, remand of these claims is required for additional VA examinations that are more contemporaneous and consistent with Correia.

Service Connection for Lumbar Spine Disability

When the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, according to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

As the foregoing applies to this case, the Board notes that the July 2016 Board remand requested several etiology opinions with regard to any diagnosed back conditions, including etiology opinions specific to congenital diseases, congenital defects, direct service, and as secondary to the Veteran's service-connected right hip condition.  Although a VA examination report was procured in November 2016, a review of the resulting examination report reveals that the etiology opinions are not supported by adequate rationale and are not responsive to the July 2016 Board remand instructions.  For example, the examiner stated he was unable to provide an etiology opinion as to degenerative disc disease and degenerative arthritis of the spine because such conditions occur over time are are not "necessarily" related to events in active duty service.  Additionally, the examiner also uses equivocal language regard to the Veteran's scoliosis (which is noted on the Veteran's enlistment examination) stating that it "appears" to be a congenital disease, and that medical records would "seem to make this situation most likely."  Moreover, after earlier stating that the Veteran's scoliosis was a congenital disease capable of improving or deteriorating, he indicated that he was "unable to state that the [there was] a superimposed back injury during active duty service [that] resulted in additional disability," because "low back strain or spasm occurring during active duty service is a condition that should not lead to any long lasting condition."  Finally, with regard to the secondary service connection requested, the examiner's response was non-responsive in that the etiology opinion provided addressed whether the Veteran's already service-connected right hip disability was secondary to his currently non-service connected back condition.  Accordingly, remand of this claim is required for provision of an adequate VA examination with etiology opinions responsive to the theories of entitlement presented by the record.

Additionally, as a review of the record reveals that the Veteran receives VA treatment for all of the conditions on appeal, on remand, any relevant outstanding treatment records should be procured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records relevant to the claims on appeal and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2.  Schedule the Veteran for a VA spine examination with an appropriate clinician for his lumbar spine disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a)  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b.)  First, the examiner must confirm all current lumbar spine diagnoses.  In this regard the Board draws the examiner's attention to the Veteran's November 2016 VA examination report which contained diagnoses of degenerative disc disease and degenerative arthritis of the spine in addition to mild thoracic lumbar scoliosis.

c.)  Then, the examiner must provide the following medical opinions:

1. Is the Veteran's scoliosis a congenital or development defect or a congenital or developmental disease?  In this regard, the Board draws the examiner's attention to VAOPGCPREC 82-90; 55 Fed. Reg. 45711 (1990) which defines a congenital "defect" as a "structural or inherent abnormality or condition, which is more or less stationary in nature, and not considered capable of improving or deteriorating," and a congenital "disease" as "any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs, and whose etiology, pathology, and prognosis may be known or unknown, which is capable of improving or deteriorating."

2. If the Veteran's thoracolumbar scoliosis is a congenital defect, opine whether it is at least as likely as not (a probability of 50 percent or greater) that a superimposed back injury in active duty service resulted in additional disability.  The examiner should consider the back pain and spasms noted during service as well as the Veteran's February 2018 Board hearing testimony regarding the nature of his injury during active duty service.

3. If thoracolumbar scoliosis is a congenital disease, is it at least as likely as not (50 percent or greater probability) that the congenital disease permanently worsened beyond the normal progress of the disease during the Veteran's active service from May 1988 to June 1997?  The examiner should consider the back pain and spasms noted during service and the Veteran's post-service treatment history as the Veteran's February 2018 Board hearing testimony regarding the nature of his injury during active duty service.

4. If the Veteran's thoracolumbar scoliosis is a congenital disease, is it at least as likely as not (50 percent or greater likelihood) that the scoliosis was aggravated by the Veteran's service-connected right hip disability?

5. For any lumbar spine disability diagnosed on examination and determined by the examiner not to be a congenital abnormality and not to be a preexisting disability, is it at least as likely as not (50 percent or greater likelihood) that any currently diagnosed lumbar spine disability had its onset in service or is otherwise related to active duty, including back pain and spasms noted during service?

6. For any lumbar spine disability diagnosed on examination and determined by the examiner not to be a congenital abnormality, is it at least as likely as not (50 percent or greater likelihood that the Veteran's lumbar spine condition(s) are: (1) proximately due to; or (2) aggravated (permanently worsened) by, the Veteran's service-connected right hip disability?  The examiner should consider the back pain and spasms noted during service and the Veteran's post-service treatment history as the Veteran's February 2018 Board hearing testimony that a treating physician told him that the Veteran's lumbar spine condition and right hip condition affect one another.

3.  Schedule the Veteran for an VA orthopedic examination with an appropriate clinician to determine the current severity of his right shoulder and right hip disabilities.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a.)  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b.)  Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's right shoulder disability and his right hip disabilities, and their impact on his daily activities and ability to work.  The examiner must test the range of motion for the Veteran's right shoulder and right hip during active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.  The examiner is requested to provide information, as applicable, as to painful motion, functional loss due to pain, weakness, and excess fatigability.  To the extent possible, please indicate the degrees of motion at which pain, if present, is first noted.  Additionally, if there is evidence of flare-ups, the examiner should ascertain adequate information to include lay evidence, to provide an estimate for flare-ups, or provide a sufficient explanation for why such an estimate cannot be provided.  

c.)  The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  

4.  After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




